F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 4 2005
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 04-8047
          v.                                            (D. Wyoming)
 HERIBERTO GARCIA-RODRIGUEZ,                       (D.C. No. 03-CR-61-D)

               Defendant - Appellant.


                             ORDER AND JUDGMENT         *




Before SEYMOUR , ANDERSON , and BRISCOE , Circuit Judges.




      Heriberto Garcia-Rodriguez (“Garcia-Rodriguez”) was convicted following

a jury trial of one count of possession with intent to distribute more than 500

grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A)(viii). He was sentenced to life imprisonment under 21 U.S.C. §§ 841

and 851 because he had two prior felony drug convictions. We AFFIRM his

conviction and sentence.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                 BACKGROUND

       On the afternoon of February 16, 2003, Wyoming Highway Patrolman Ben

Peech (“Peech”) stopped Garcia-Rodriguez on Interstate 80 between Cheyenne

and Pine Bluffs. The day was overcast, and Garcia-Rodriguez had turned on his

headlights. Peech pulled over Garcia-Rodriguez’s sports utility vehicle because

one of the headlights was not working, and he wished to issue a warning or a

“fix-it” ticket.

       Peech, however, testified that he became suspicious when he approached

the vehicle and began talking to the defendant. He noticed that there were four

air fresheners in the vehicle, two in the front and two in the back, and a strong

smell of air freshener. Peech asked Garcia-Rodriguez for his driver’s license,

vehicle registration, and proof of insurance. The defendant was unable to

produce a driver’s license and told Peech that he had lost his wallet and had no

form of identification. Garcia-Rodriguez later produced a wallet with a money

order inside. The money order contained the name Raul Orosco and a Long

Beach, California, address. The defendant claimed that he was Orosco. The

officer ran a driver’s license check with that name and a birth date provided by

Garcia-Rodriguez, but found nothing. The defendant then stated that the name

was spelled wrong and should have been Orozco. With the new spelling, dispatch

was able to find a valid driver’s license; however, the license contained a physical


                                         -2-
description of the licensee that did not match the defendant. Peech also noticed

that the registration and insurance card were not issued in defendant’s alleged

name and that they were issued from states other than California. When asked

about this, Garcia-Rodriguez stated that the car was borrowed from a friend.

Peech testified that Garcia-Rodriguez acted very nervous during the encounter

and was sweating, shaking, and breathing hard.

      Peech asked the defendant about his travel plans, and defendant indicated

that he was en route to Des Moines, Iowa, to visit his children. Peech testified

that most of his conversation with the defendant took place in English. At one

point, Peech asked Garcia-Rodriguez if he spoke English, and Garcia-Rodriguez

responded, “Yeah, a little bit.”

      Peech then gave defendant his papers back, along with a copy of the “fix it”

ticket. He testified that he told the defendant something to the effect of “good

luck” or “have a safe trip.” Garcia-Rodriguez began walking back to his own car,

but the officer asked if he would answer a few more questions. The defendant

consented. During this conversation, the defendant denied that he had anything

illegal in his SUV. Peech then asked the defendant, first in English, then in

Spanish, if he would consent to having his vehicle searched. Defendant agreed,

and Peech began examining the back end of the SUV. Peech testified that it

looked as if someone had tampered with the vehicle’s molding, and he retrieved a


                                         -3-
set of tools from his patrol car and began dismantling the back portion of the

vehicle. Peech discovered a concealed compartment containing two packages of

what was later confirmed to be methamphetamine. Garcia-Rodriguez was

arrested.

       Trooper Peech then transported the defendant and his vehicle to a Wyoming

Department of Transportation facility in Cheyenne where the SUV could be

thoroughly searched. Officer Shawn Puente of the Cheyenne Police Department

arrived and advised the defendant of his     Miranda rights in English. After reading

each right, the officer asked Garcia-Rodriguez if he understood, and he responded

that he did. Shortly thereafter, Garcia-Rodriguez stopped responding to questions

and officers arranged to have a Spanish-speaking officer translate. The translator

did not re-advise the defendant of his     Miranda rights in Spanish. During the

twenty-five minute interview, Garcia-Rodriguez admitted that he was transporting

methamphetamine from Long Beach to Des Moines and said he was to be paid

$7000 for making the trip. Officers discovered an additional thirteen packages of

methamphetamine in the rear wheel-well area of the vehicle. It was later

determined that Garcia-Rodriguez was transporting approximately 13.3 pounds of

methamphetamine.

       On March 19, 2003, Garcia-Rodriguez was charged by indictment with one

count of possession of methamphetamine with intent to distribute. He pleaded not


                                             -4-
guilty to the charge. On September 8, 2003, the prosecutor filed an information

pursuant to 21 U.S.C. § 851 to inform the defendant that the prosecution was

aware of his two prior felony drug convictions and would seek a life sentence.

Plea negotiations failed and the case went to trial.

      Garcia-Rodriguez asked his trial attorney to file a motion to suppress the

fruits of the search of his vehicle. The trial attorney declined to do so because he

did not believe grounds existed for such a motion. On December 22, 2003,

approximately two weeks before trial was to begin, the defendant sent a

handwritten letter to the judge requesting new counsel. The request was denied in

a Minute Order that same day. The issue was again raised at the beginning of

trial. The district court again refused to substitute counsel because he had already

allowed Garcia-Rodriguez one substitution of counsel and because he found good

cause did not exist. A jury found the defendant guilty of the single count in the

indictment. He was sentenced on April 16, 2004, to life imprisonment, ten years

of supervised release should he ever be released, and a $1000 fine.

      Garcia-Rodriguez appeals his conviction, arguing (1) that the search of his

vehicle was illegal because the initial stop was not justified and because he was

illegally detained; (2) his admissions to the officers were not voluntary because

he did not understand his   Miranda rights, which were read to him only in English;

and (3) the district court erred by failing to appoint substitute counsel. He also


                                          -5-
challenges his sentence, arguing that the district court failed to comply with the

procedural requirements of § 851, that there was insufficient evidence to support

the § 851 enhancement, and, finally, that the sentence violated           Blakely v.

Washington , 124 S. Ct. 2531 (2004).



                                      DISCUSSION

                                              A.

1.     Search of Garcia-Rodriguez’s Vehicle

       Garcia-Rodriguez first argues that the district court should have sua sponte

suppressed the evidence found in the search of the vehicle because the initial stop

was not justified and he was thereafter illegally detained. As noted above, no

motion to suppress was filed in the district court. Fed. R. Crim. P. 12(b)(3)(C)

provides that a motion to suppress evidence “must be raised before trial.”             See

also United States v. Meraz-Peru     , 24 F.3d 1197, 1198 (10th Cir. 1994) (“A

motion to suppress evidence must be raised prior to trial; the failure to so move

constitutes a waiver, unless the district court, in its discretion, grants relief from

the waiver for cause shown.”). Notwithstanding this rule, our cases have gone on

to analyze this issue under the plain error standard, which requires “(1) error, (2)

that is plain, which (3) affects substantial rights, and which (4) seriously affects

the fairness, integrity, or public reputation of judicial proceedings.”         United States


                                              -6-
v. Burbage , 365 F.3d 1174, 1180 (10th Cir.),    cert. denied , 125 S. Ct. 510 (2004)

(further quotation omitted). However, “[a] reliable appellate determination

concerning the issues inherent in the stop of [the defendant], [and] his subsequent

investigative detention . . . is not possible in the absence of factual findings.”

Meraz-Peru , 24 F.3d at 1198. Thus, in such a case, the district court commits

clear or obvious error only if the factual finding desired by the defendant is the

“only one rationally supported by the record below.”     Id. (emphasis added)

(further quotation omitted).

      We examine the defendant’s arguments with this rigorous standard in mind.

Garcia-Rodriguez first asserts that the initial stop for his non-working headlight

was not justified because it was the middle of the day when he was stopped and

drivers were not required to have their lights on. Garcia also points out that

another trooper observed the broken headlight earlier and elected not to stop him.

      We analyze the constitutionality of traffic stops in the same manner that we

analyze investigative detentions. “To determine the reasonableness of an

investigative detention, we make a dual inquiry, asking first ‘whether the officer’s

action was justified at its inception,’ and second ‘whether it was reasonably

related in scope to the circumstances which justified the interference in the first

place.’” United States v. Botero-Ospina    , 71 F.3d 783, 786 (10th Cir. 1995) (en

banc) (quoting Terry v. Ohio , 392 U.S. 1, 20 (1968)). In    Botero-Ospina , we


                                           -7-
adopted our current standard for analyzing the first inquiry: “[A] traffic stop is

valid under the Fourth Amendment if the stop is based on an observed traffic

violation or if the police officer has reasonable articulable suspicion that a traffic

or equipment violation has occurred or is occurring.”           Id. at 787 (emphasis

added). “Our sole inquiry is whether this particular officer had reasonable

suspicion that this particular motorist violated ‘      any one of the multitude of

applicable traffic and equipment regulations         ’ of the jurisdiction.”     Id. (emphasis

added) (quoting Delaware v. Prouse , 440 U.S. 648, 661 (1979));                see also Whren

v. United States , 517 U.S. 806, 819 (1996) (probable cause to believe that

defendant violated the traffic code renders the stop reasonable under the Fourth

Amendment).

       Here, Trooper Peech stopped Garcia-Rodriguez based on an observed

equipment failure which was a violation of Wyoming law.             1
                                                                        There is nothing in

that law that states that a motorist can only be pulled over at night for a headlamp

violation. Peech’s observation therefore satisfied reasonable suspicion and the

initial stop was justified.   See United States v. Vercher , 358 F.3d 1257, 1263



       See Wyo. Stat. Ann. § 31-5-901(a) (“It is a misdemeanor for any person to
       1

drive or move . . . on any highway any vehicle . . . which does not contain those
parts or is not at all times equipped with such lamps and other equipment in
proper condition and adjustment as required in this act . . . .”); Id. § 31-5-912(a)
(“A motor vehicle shall be equipped with at least two (2) head lamps with at least
one (1) on each side of the front of the motor vehicle, which head lamps comply
with the regulations of the superintendent.”).

                                              -8-
(10th Cir. 2004) (traffic stop valid where defendant violated Kansas statute

prohibiting following too closely);     United States v. Bustillos-Munoz   , 235 F.3d

505, 512 (10th Cir. 2000) (stop justified where defendant’s headlights “shined

brightly in the rear-view mirror of [the trooper’s] patrol car, causing him to

believe the driver . . . failed to dim his high-beam headlights in violation of

Colorado statutory law”);     Botero-Ospina , 71 F.3d at 788 (upholding stop where

officer observed vehicle swerving from lane to lane, in violation of law).

       Next, Garcia-Rodriguez contends that the detention exceeded the scope of

the stop and was therefore illegal. He argues that even though Trooper Peech

gave him his paperwork back, he did not consent to further questioning because

Peech never told him he was “free to go.” He further contends that even though

Peech acted as though he was going to let him go, in actuality he would not have

allowed him to leave.

       “A driver must be permitted to proceed after a routine traffic stop if a

license and registration check reveal no reason to detain the driver unless the

officer has reasonable articulable suspicion of other crimes or the driver

voluntarily consents to further questioning.”       United States v. West , 219 F.3d

1171, 1176 (10th Cir. 2000). Reasonable suspicion or consent therefore allows an

officer to legally extend a traffic stop beyond its initial scope.   Id.




                                              -9-
      Here, Garcia-Rodriguez was not illegally detained because Trooper Peech

had both articulable suspicion of criminal activity and valid consent to continue

the conversation. Reasonable articulable suspicion arose when Peech noticed the

overuse of air fresheners, which law enforcement know are commonly employed

to mask the strong smell of methamphetamine, and when the defendant did not

have any identification on him. Peech also had reason to be suspicious when the

defendant supplied him with registration and insurance not bearing his name, and

when Garcia-Rodriguez acted nervous.

      Furthermore, valid consent was obtained after Peech returned Garcia-

Rodriguez’s documentation and told him “good luck” or “have a safe trip.” These

actions and words indicated to the defendant that he was free to leave, and

Garcia-Rodriguez indeed began walking back to his vehicle. It was only then that

Peech asked Garcia-Rodriguez if he would answer more questions. It is irrelevant

that Peech actually would not have let the defendant go, as long as the defendant

consented while believing he was free to leave. Moreover, Peech need not have

specifically told the defendant that he was “free to go” because his other words

were of the same effect.   Id. at 1177.

      Garcia-Rodriguez has therefore failed to demonstrate either an illegal stop

or detention, and he has fallen far short of meeting the arduous standard we must




                                          -10-
employ in this case, as the facts here “are hardly unanimous that the encounter

was unconstitutional.”   2
                             Meraz-Peru , 24 F.3d at 1198.



2.     Voluntariness of Garcia-Rodriguez’s Statement

       Garcia-Rodriguez next argues that the district court erred in failing to

suppress his admissions to officers that he was transporting the drugs from

California to Iowa for $7000. He contends the statements were not voluntary

because he speaks very little English and officers read him his         Miranda warnings

in English.

       After a hearing on the matter, and after reviewing a videotape of the

conversation between Peech and Garcia-Rodriguez at the stop, the district court

found that the statement of     Miranda rights read to the defendant was no more

complicated than the conversation at the time of the stop, which was primarily in

English. The court concluded that “based on that assessment of the tape [of the

stop] and the ability of the defendant to converse in English, it stretches credulity

not a bit to believe that he also understood those four fundamental [       Miranda ]

questions read to him by Officer Puente before he was examined.” Tr. of Jury




       Because we have concluded that Peech did not illegally detain the
       2

defendant, we need not reach Garcia-Rodriguez’s argument that the illegal
detention tainted the consent to search the vehicle.

                                            -11-
Trial, R. Vol. 4 at 301-02. The court therefore permitted the jury to hear Garcia-

Rodriguez’s inculpatory statements.

       We review the voluntariness of a confession de novo.       United States v.

Lugo , 170 F.3d 996, 1003 (10th Cir. 1999). We accept the district court’s

underlying findings of facts unless they are clearly erroneous.     Id.

       Garcia-Rodriguez asserts that the district court erred because the videotape

clearly shows he had difficulty communicating in English, causing Trooper Peech

on occasion to revert to speaking in Spanish. He also argues that the officers

could have easily re-advised him of his     Miranda rights in Spanish after the

Spanish-speaking officer arrived to translate.

       Having independently reviewed the record in this case, including the

videotape of the stop, we conclude that the district court did not clearly err in

determining Garcia-Rodriguez understood enough English to comprehend his

Miranda advisement. The tape of the stop clearly shows the defendant responding

appropriately to Peech’s questions, often in full sentences.      See Valdez v. Ward ,

219 F.3d 1222, 1231 (10th Cir. 2000) (trial testimony, response to interrogatories,

and interaction with officers demonstrated the defendant spoke sufficient English

to have voluntarily consented to search);     Lugo , 170 F.3d at 1004 (“Although it

would have been preferable to give [defendant] a       Miranda warning in Spanish, the

record indicates that [defendant] indicated to Trooper Shields that he understood


                                            -12-
those rights as they were being read to him in English, and responded to all

questions in English.”);   United States v. Toro-Pelaez , 107 F.3d 819, 826 (10th

Cir. 1997) (“[T]he record indicates that [defendant] spoke to the troopers in

English, and that when he did invoke his     Miranda rights, the very words he used

suggest his understanding of those rights.”). We conclude that the district court

properly allowed the jury to hear Garcia-Rodriguez’s admissions.    3




3.     Substitution of Counsel

       Garcia-Rodriguez’s final challenge to his conviction is that the district

court should have allowed him to obtain new trial counsel. He argues that there

was good cause for the substitution and also contends that the district court erred

by not conducting an in camera hearing with him to discuss his reasons for

dissatisfaction with his attorney. “We review a district court’s refusal to

substitute counsel for an abuse of discretion.”    United States v. Beers , 189 F.3d

1297, 1302 (10th Cir. 1999) (further quotation omitted).


       3
        Garcia-Rodriguez argues secondarily that the circumstances of his
detention and questioning rendered his statements involuntary. Defendant was
held for about an hour and fifteen minutes before being questioned. During the
interview, which was held at a Wyoming Department of Transportation facility
instead of a police station, Garcia-Rodriguez was standing, sometimes leaning
against a vehicle, and was handcuffed in the front. He was permitted to take one
bathroom break and one smoking break.     We disagree with the defendant and
conclude that these circumstances were not unduly oppressive and did not coerce
defendant’s admissions.

                                            -13-
       To warrant a substitution of counsel, “the defendant must show good cause,

such as a conflict of interest, a complete breakdown of communication or an

irreconcilable conflict which leads to an apparently unjust verdict.      United States

v. Anderson , 189 F.3d 1201, 1210 (10th Cir. 1999) (further quotation omitted). A

district court should make “formal inquiry” into the defendant’s reasons for

requesting substitution of counsel.    Id. Good cause for substitution of counsel

consists of more than a disagreement about trial strategy.      United States v. Lott ,

310 F.3d 1231, 1249 (10th Cir. 2002). The timeliness of the defendant’s

substitution motion is also considered in determining whether the district court

abused its discretion.   Beers , 189 F.3d at 1302.

       As indicated, approximately two weeks before trial was to begin, the

defendant sent a handwritten letter to the judge requesting new counsel, which

request was denied. The issue was again raised at the beginning of trial. At a

hearing held on the matter, the defendant directly addressed the court and gave

the following reasons for his substitution request: the attorney did not file a

motion to suppress the evidence obtained in the search, he failed to adequately

communicate, he failed to provide requested documents, and he was “working for

the prosecution.” After discussion with the defendant, the district court

determined that none of the contentions had merit. The court noted that it had

already allowed one substitution of counsel and that both of Garcia-Rodriguez’s


                                            -14-
defenders were highly qualified to handle the case. The judge stated: “I’m not

persuaded that you have any cause to be concerned about your lawyer, sir. It’s

obvious I’m not going to please you in the appointment of your lawyer and my

decision [is] to make sure he stays as a lawyer in this case.” Tr. of Jury Trial, R.

Vol. 4 at 179.

      The court did not abuse its discretion in declining to appoint substitute

counsel. Counsel’s decision not to file a motion to suppress does not establish

good cause, because “[t]he Sixth Amendment provides no right to counsel blindly

following a defendant’s instructions.”   United States v. Padilla , 819 F.2d 952, 956

(10th Cir. 1987) (substitution unwarranted where counsel would not structure a

defense as defendant directed);   see also Beers , 189 F.3d at 1302 (substitution

unwarranted where counsel, in contravention of defendant’s requests, would not

put on evidence that he believed was damaging to defendant). And as discussed

supra , we are in agreement with trial counsel that such a motion would likely not

have succeeded. Furthermore, in response to Garcia-Rodriguez’s complaints, the

trial attorney told the court he had visited the defendant numerous times in jail,

had employed an interpreter at the court’s expense to help with these visits and to

translate the Division of Criminal Investigation and police reports in the case, and

had provided the defendant with the documentation that was available. The trial




                                          -15-
judge was also faced with this request just as trial was to begin, which renders the

request untimely.

       Moreover, the court was under no obligation to conduct the hearing in

camera. The only authority the defendant cites for this proposition is        Anderson ,

in which the court merely noted that an in camera hearing was held.          Anderson ,

189 F.3d at 1210. There is no suggestion in that case that a district court is ever

required to hold such a hearing, and defendant’s counsel on appeal could point to

no other authority for the proposition when asked to do so at oral argument.

Finally, nothing in the record indicates that the defendant was not candid at the

hearing held in front of his attorney, or that he would have said anything different

at an in camera proceeding. Garcia-Rodriguez’s argument therefore fails.



                                            B.

1.     Garcia-Rodriguez’s Sentence

       Garcia-Rodriguez raises several challenges to the life sentence he received

because he had two prior felony convictions.      4
                                                      First, he argues that the district

court did not follow the procedural requirements of 21 U.S.C. § 851, and, second,



       The information filed by the government in this case states that the
       4

defendant was convicted of selling cocaine on September 9, 1992, in the Superior
Court of California, County of Fresno, and was convicted of the sale and purchase
of heroin on July 17, 2000, in the Superior Court of California, County of San
Francisco.

                                           -16-
he argues that there was insufficient evidence to support the finding that he had

twice been previously convicted of a felony drug offense. “The legality of a

sentence presents a question of law which we review      de novo .” United States v.

Gonzalez-Lerma , 71 F.3d 1537, 1540 (10th Cir. 1995).     5
                                                              Third, Garcia-Rodriguez

contends that his sentence violated    Blakely v. Washington , 124 S. Ct. 2531

(2004). Because this argument was not raised below, we review only for plain

error.

         First, Garcia-Rodriguez asserts that the district court failed under § 851 to

afford him “an appropriate evidentiary hearing to establish that the prior

convictions should be used in calculating the instant offense.” Appellant’s Br. at

20. Section 851 provides that when the United States files an information stating

the prior convictions to be relied upon, the court shall after conviction but before

pronouncement of sentence inquire of the defendant “whether he affirms or denies

that he has been previously convicted as alleged in the information, and shall




       At the sentencing hearing, when asked by the judge whether he affirmed or
         5

denied his prior convictions, Garcia-Rodriguez responded, “Not the way [the
United States attorney] said that.” The court said that it would take the
defendant’s response “as a challenge to the United States’ position that these are
prior convictions.” Tr. of Sentencing Hr’g, R. Vol. 2 at 28. By treating the
defendant’s response as a denial, the court noted “[t]hat way he reserves any right
he may have to contest that on appeal.” Id. at 30. We conclude that the defendant
has preserved his first two sentencing arguments. However, because we do not
view his statement as relating in any way to his Blakely argument, we deem that
argument unpreserved.

                                           -17-
inform him that any challenge to a prior conviction which is not made before

sentence is imposed may not thereafter be raised to attack the sentence.” 21

U.S.C. § 851(b). If the defendant denies any prior conviction in the information,

      he shall file a written response to the information. A copy of the
      response shall be served upon the United States attorney. The court
      shall hold a hearing to determine any issues raised by the response
      which would except a person from increased punishment. . . . The
      hearing shall be before the court without a jury and either party may
      introduce evidence.

Id. § 851(c) (emphasis added). In this case, the defendant failed to file a written

response to the government’s information. The defendant’s attorney did not

believe that there were any reasonable grounds upon which to object. Section

851(c) clearly states that a hearing is held specifically to address issues raised by

the written response. Thus, the court was under no obligation to hold a hearing in

this case because the defendant had ample opportunity to object in writing but

failed to do so and essentially conceded that any denial would be frivolous.

      Even so, we note that the district court at Garcia-Rodriguez’s sentencing

hearing received multiple evidentiary exhibits from the government proving that

Garcia-Rodriguez indeed had two prior drug felonies. The sentencing hearing

was thus, in essence, the evidentiary hearing that the defendant argues was not

held. Presumably, if Garcia-Rodriguez had any evidence to rebut the prior




                                          -18-
convictions, it would have been presented at that time. The district court did not

fail to comply with the requirements of § 851.    6



      Garcia-Rodriguez’s second challenge to his sentence is that there was

insufficient evidence to support the judge’s finding of the two prior drug felonies

beyond a reasonable doubt. The two California convictions were obtained while

Garcia-Rodriguez was using the aliases Oreal Torres Zuniga and William Miranda

Colon. Garcia-Rodriguez argues that the “only evidence offered to support the

conclusion that [he] was the same person who was convicted of the other crimes

under the two aliases was the report of a fingerprint expert.” Appellant’s Br. at

19.


      6
        As noted in footnote five, when the defendant was asked just prior to
sentencing whether he denied the allegations of prior convictions in the
information, he gave a vague response that the district court took as a denial. The
government concedes in its brief that the district court should have asked the
defendant earlier, perhaps after the jury verdict, whether he denied the
convictions, which would have given the defendant greater opportunity to file a
written response in advance of a hearing on the issues. However, this slight
procedural irregularity does not change the fact that no written response to the
information was ever filed, and the defendant had ample time but never expressed
a wish to do so, even after he denied his previous convictions. The government
filed the information in September of 2003, and sentencing was not held until
April 16, 2004. Furthermore, after the jury verdict was returned, the court
informally discussed § 851 issues with the defendant and his attorney, and the
defendant could have let the court know of any objections at this time. The
defendant’s attorney maintained throughout these proceedings that there were no
reasonable grounds upon which to object. Under these circumstances, we
conclude that the district court did not err in failing to hold a formal evidentiary
hearing. Even assuming arguendo that this slight irregularity was error, it was
clearly harmless. See Gonzalez-Lerma, 71 F.3d at 1541.

                                           -19-
       Contrary to these assertions, the government presented ample evidence that

the defendant was the same person as previously convicted. In addition to the

report of the fingerprint expert, the government presented the actual fingerprint

cards that were compared, certified copies of the records of the prior convictions,

photographs taken at the time of the prior convictions, and a transcript of the plea

hearing in the defendant’s second California case in which the defendant states

that his true name is “Heriberto Garcia.” All of these exhibits point to the

inescapable conclusion that Zuniga, Colon, and Garcia-Rodriguez are one and the

same person, and the defendant did not object to the admission of any of this

evidence.

       Moreover, as the government points out, the defendant twice made

statements at his sentencing hearing indicating that he indeed was the defendant

in the two prior cases. At one point, he stated, “on the first case, I completed

probation; and when I went for the second case, they brought up the first case.”

Tr. of Sentencing Hr’g, R. Vol. 2 at 22. Later, when discussing the failed plea

negotiations with the court, Garcia-Rodriguez stated, “the attorney [I] had before

told me that the cases I had in California were not going to hurt me at all.”   Id. at

28. The judge also relied on the fact that the probation department, in preparing

the presentence report, had independently of the prosecution found the reports of

the two prior convictions. The prosecution therefore presented overwhelming


                                            -20-
evidence of the convictions, and Garcia-Rodriguez’s second challenge to his

sentence fails.   7



       Finally, the defendant argues that his sentence violates    Apprendi v. New

Jersey , 500 U.S. 466 (2000), and    Blakely v. Washington, 124 S. Ct. 2351 (2004),

which hold that other than the fact of a prior conviction, any fact that increases

the penalty for a crime beyond the statutory maximum must be submitted to a

jury, and proved beyond a reasonable doubt. 8 Again, we review this argument for

plain error.   United States v. Booker, 125 S. Ct. 738, 769 (2005). In his brief, the

defendant argues that “when there is a question of fact as to whether the prior

conviction should be attributed to the defendant, the constitution requires that the

United States prove that issue beyond a reasonable doubt.” Br. of Appellant at

20-21. Garcia-Rodriguez thus apparently argues that under         Apprendi and Blakely ,

the court was required to make its findings beyond a reasonable doubt.




       The defendant also argues that he did not have an opportunity to question
       7

the fingerprint expert’s findings because she did not testify at the sentencing
hearing. We disagree that the defendant should have had this opportunity because
the Rules of Evidence do not apply to sentencing hearings. Fed. R. Evid.
1101(d)(3).

      When Garcia-Rodriguez raised Blakely and Apprendi to this court, the
       8

Supreme Court had not yet issued United States v. Booker, 125 S. Ct. 738 (2005).
However, we view raising Blakely as sufficient to raise an argument under
Booker, which applied the holdings of Blakely to the United States Sentencing
Commission, Guidelines Manual.

                                            -21-
      The record demonstrates that this standard was used. Indeed, this standard

was required by 21 U.S.C. § 851(c), which provides, “the United States attorney

shall have the burden of proof beyond a reasonable doubt on any issue of fact.”

Before imposing the life sentence, the court stated:

      The Court finds, as a matter of law, that the United States has
      comported with all the provisions of 21 United States Code 851; that
      there was no objection filed by the defendant. Indeed no plausible
      objection could likely be made, given the evidence that has been
      provided which is certainly proof beyond a reasonable doubt     for
      purposes of this hearing. The Court is satisfied the authenticated
      documents clearly establish the two prior felony convictions.

Tr. of Sentencing Hr’g, R. Vol. 2 at 36 (emphasis added). The court therefore did

not commit error, much less plain error, because it made its findings by the

correct standard.

      To the extent that defendant’s brief can be read as challenging the judge-

made finding that Garcia-Rodriguez and his aliases were the same person, and to

the extent that counsel contended at oral argument that 21 U.S.C. §§ 841 and 851

are unconstitutional under Booker because they allow judicial findings of fact,

these arguments are foreclosed by abundant authority. Under Apprendi, Blakely,

and Booker, it is well established that a judge may find the fact of a prior

conviction. 9 Blakely , 124 S. Ct. at 2536;     Booker , 125 S. Ct. at 756.



      We note that in the recent case of Shepard v. United States, No. 03-9168,
      9

544 U.S. __, 2005 WL 516494 (March 7, 2005), Justice Thomas stated that a
                                                                    (continued...)

                                              -22-
       Additionally, this circuit recently concluded that this exception permits a

district court to find facts underlying a prior conviction that are “intimately

related” to the whether a prior conviction exists without violating the Sixth

Amendment. United States v. Moore , No. 04-8078, __ F.3d __, 2005 WL 668813,

at *5 (10th Cir. Mar. 23, 2005) (judge properly made the determination that prior

convictions were “violent felonies” subjecting defendant to increased punishment

under recidivist statute). The question of whether the defendant is the same

person as the one who committed the prior crimes is just such an “intimately

related” inquiry.   See also United States v. Burgin , 388 F.3d 177 (6th Cir. 2004),

cert. denied , __ S. Ct. __, 2005 WL 437775 (2005) (subsidiary finding under

recidivist statute that prior offenses were committed on “different occasions”

need not have been submitted to a jury);   United States v. Santiago , 268 F.3d 151,

156 (2d Cir. 2001) (same);   United States v. Wilson , 244 F.3d 1208, 1216-17 (10th

Cir. 2001) (fact of prior convictions underlying enhancements in 21 U.S.C. §




       (...continued)
       9

majority of the Court now recognizes that Almendarez-Torres v. United States,
523 U.S. 244 (1998), which established that recidivism is a sentencing factor that
need not be determined by a jury, was wrongly decided. Justice Thomas also
predicted that Almendarez-Torres would be overturned sometime in the near
future. Shepard, 2005 WL 516494, at *9 (Thomas, J., concurring). Nonetheless,
“we are bound by existing precedent to hold that the Almendarez-Torres
exception to the rule announced in Apprendi and extended to the Guidelines in
Booker remains good law.” United States v. Moore, No. 04-8078, __ F.3d __,
2005 WL 668813, at *3 (10th Cir. Mar. 23, 2005).

                                           -23-
841(b)(1) need not be made by a jury). No error occurred in this case because

this finding of fact need not have been submitted to the jury.   10
                                                                      Defendant’s life

sentence stands.



                                     CONCLUSION

       We AFFIRM Garcia-Rodriguez’s conviction and sentence.

                                                   ENTERED FOR THE COURT


                                                   Stephen H. Anderson
                                                   Circuit Judge




       In this case, we need not examine whether the district court committed
       10

non-constitutional Booker error by applying the Sentencing Guidelines in a
mandatory, as opposed to discretionary, fashion. Booker, 125 S. Ct. at 769. The
defendant did not raise this argument, and it would not have been successful in
any event. While the court calculated Garcia-Rodriguez’s sentencing range under
the Guidelines as 360 months to life, as noted, the life sentence was imposed
pursuant to and because of the statutory requirements of 21 U.S.C. §§ 841 and
851.

                                            -24-